Citation Nr: 9919109	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1967, and from September 1969 to July 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A hearing was held before the undersigned Member 
of the Board at the RO in June 1996.

The appeal was last before the Board in May 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO continued to 
deny the benefit sought on appeal in a Supplemental Statement 
of the Case mailed to the veteran in November 1998.  

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
left knee disability include complaint of persistent pain, 
without evidence of instability or recurrent subluxation. 


CONCLUSION OF LAW

The criteria for an increased rating for left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45 and Part 4, Diagnostic 
Codes 5299-5257 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for chondromalacia, left 
knee, for which the RO has assigned a noncompensable rating 
under Diagnostic Codes 5299-5257 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected left knee disability.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.

The veteran's chondromalacia involving his left knee is rated 
analogous to recurrent subluxation or lateral instability in 
accordance with the provisions of Diagnostic Code 5257.  
38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 5257, 
recurrent subluxation or lateral instability which is of 
"[s]light" severity warrants a 10 percent rating.  However, 
pursuant to 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable rating, a noncompensable rating 
will be assigned where the required residuals are not shown.

The veteran asserts that he experiences persistent pain in 
his left knee.  He also avers that he is bothered by 
"popping" in his left knee on occasion, and states that he 
is unable to walk a distance greater than several blocks 
without having to stop and rest.  In this regard, in 
conjunction with the veteran's examination by VA in April 
1997, he exhibited, on physical examination, an ability to 
flex his left knee to 130 degrees; McMurray's testing was 
negative, and the knee was described as being "stable" to 
"Lachman's and posterior [D]rawer testing."  The left knee 
joint was free of effusion, though there was "mild" medial 
joint line tenderness.  The examination assessment implicated 
parapatellar syndrome on the left, with "possible" 
degenerative joint disease.

Most recently, when he was examined by VA in July 1998, the 
veteran indicated that his left knee was painful "all the 
time", worse during damp weather.  On physical examination, 
his left knee was free of effusion.  Extension was described 
as being "full", and the veteran exhibited an ability to 
flex his left knee to 135 degrees.  Anterior and posterior 
Drawer sign was described as being, in each instance, 
"negative".  There was no patellar crepitus.  On X-ray 
examination of the left knee, there was no evidence of 
"degenerative disease".  

In considering the veteran's claim for an increased rating 
for his service-connected left knee disability, the Board 
acknowledges his above-cited assertions relative to 
experiencing essentially constant pain in his left knee and 
being unable to walk a distance greater than several blocks 
without having to stop and rest.  Despite the foregoing, 
however, the Board is of the view, in light of the reasoning 
advanced hereinbelow, that an increased rating for his left 
knee disability is not in order.  In reaching such 
conclusion, the Board is constrained to observe that 
pertinent tests, to include Drawer sign, conducted in 
conjunction with the two above-cited VA examinations 
revealed, as pertinent to ascertaining any possible 
instability referable to the left knee joint, no evidence of 
any laxity or other abnormality involving the ligaments or 
cartilage of such knee.  Further, notwithstanding that the 
veteran indicated on the July 1998 VA examination that he 
experienced persistent pain in his left knee, the Board 
cannot overlook that no related joint grinding (i.e., 
patellar crepitus) was detected during the course of the July 
1998 VA examination and, in addition, the left knee joint 
was, on such occasion, free of fluid.  Finally, although the 
130 degrees' of left knee flexion exhibited by the veteran on 
the occasion of his April 1997 examination by VA is 
representative of motion in such excursion which is 10 
degrees' less than full, see 38 C.F.R. § 4.70, Plate II 
(1998), such flexion as exists is much greater than that 
(i.e., flexion limited to 45 degrees) required for a 
compensable (10 percent) rating in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5260 (1998).  Inasmuch, similarly, as 
left knee extension, which was described as being 'full' on 
the most recent VA examination, is unrestricted, a 
compensable (10 percent) rating in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5261 (1998) is not warranted.  In 
view of the foregoing observations, then, without evidence of 
recurrent subluxation and in the absence of any evidence 
documenting such minimal residual impairment traceable to the 
service-connected left knee disability as would warrant the 
assignment of a compensable rating therefor, the Board is of 
the view that, pursuant to the above-stated provisions of 
38 C.F.R. § 4.31, the noncompensable rating presently 
assigned in consideration of such disability is wholly 
appropriate.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left knee, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, in conjunction with the veteran's 
examination by VA in April 1997, the examiner observed, with 
reference to impairment involving the veteran's left knee, 
that there was "little objective finding of a great 
disability here."  In addition, what left knee disablement 
as was evident on such examination was attributed, at least 
in part, to "possible" arthritis in the joint, which 
pathology was, however, ruled out in conjunction with 
pertinent X-ray examination performed in conjunction with the 
subsequent VA examination in July 1998.  The foregoing 
considerations, in the Board's view, militate rather 
persuasively against the existence of sufficient disablement, 
relative to the left knee, as to warrant the assignment of a 
higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Finally, The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the left knee, more 
closely approximate those required for a compensable rating 
than they do the disability rating currently assigned.  
Therefore, the Board is unable to identify a reasonable basis 
for a grant of the benefit sought on appeal.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5299-5257.


ORDER

An increased rating for left knee disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

